—Order unanimously reversed, on the law, without costs, and motion granted. Memorandum: Plaintiff has not made a "sufficient start” toward showing that defendants Ebrahimi or Iratex were coconspirators with the other defendants in making misrepresentations in New York State or in soliciting customers here (see, Singer v Bell, 585 F Supp 300; Socialist Workers Party v Attorney Gen. of U. S., 375 F Supp 318; cf. Peterson v Spartan Indus., 33 NY2d 463).
Ebrahimi’s and Iratex’s connection with the Homeshare Program in Texas and the activities there provide no indication that they may have been responsible for either the transaction of business in New York State or for a tort committed here. Should plaintiff, through discovery of the remaining defendants or otherwise, obtain facts providing a sufficient start, they may then be in a position to recommence the action against Ebrahimi and Iratex. (Appeal from order of Supreme Court, Monroe County, Curran, J. — summary judgment.) Present — Callahan, J. P., Doerr, Denman, Boomer and Green, JJ.